Name: Commission Implementing Decision of 7Ã November 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Denmark in 2010 (notified under document C(2011) 7850)
 Type: Decision_IMPL
 Subject Matter: Europe;  cooperation policy;  agricultural policy;  agricultural activity
 Date Published: 2011-11-08

 8.11.2011 EN Official Journal of the European Union L 289/33 COMMISSION IMPLEMENTING DECISION of 7 November 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Denmark in 2010 (notified under document C(2011) 7850) (Only the Danish text is authentic) (2011/727/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 4 thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate avian influenza as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 4(3) first and second indents of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Article 3 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2) sets rules on the expenditure eligible for Union financial support. (4) Commission Implementing Decision 2011/204/EU of 31 March 2011 on a financial contribution from the Union towards emergency measures to combat avian influenza in Denmark and the Netherlands in 2010 (3) granted a financial contribution by the Union towards emergency measures to combat avian influenza in Denmark in 2010. (5) Denmark submitted an official request for reimbursement on 26 May 2011, as set out in Article 7(1) and (2) of Regulation (EC) No 349/2005. (6) The payment of the financial contribution from the Union must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to Denmark by e-mail dated 14 June 2011. Denmark agreed by e-mail dated 14 June 2011. (7) The Danish authorities have fully complied with their technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the financial support from the Union to the eligible expenditure incurred associated with the eradication of avian influenza in Denmark in 2010 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating avian influenza in Denmark in 2010 is fixed at EUR 183 858,72. Article 2 This Decision constituting a financing decision in the meaning of Article 75 of the Financial Regulation is addressed to the Kingdom of Denmark. Done at Brussels, 7 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 86, 1.4.2011, p. 73.